DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 03 May 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham et al. (US 2013/0264341 A1) (hereinafter Cockerham) in view of Griffin, Jr. et al. (US 9,145,904 B2) (hereinafter Griffin).
Regarding claims 1 and 21, Cockerham teaches an apparatus, comprising: a tank including a fluid (Para [0002-0003]); and a thief hatch coupled to the tank (see Abstract, Fig. 2), comprising:
a vent control stem [64] coupled to first and second sealing plates, the first and second sealing plates to control fluid flow through the thief hatch based on translation of the vent control stem [stem 64 coupled to a plurality of sealing plates, such as 61, 66; stem 64 applies downward force onto the sealing plates to control fluid flow through the thief hatch] (Para [0023, 0034-0036], see Figs. 2-6); and 
an indicator extending from the vent control stem to provide a first indication of a condition of the fluid flow [actuating mechanism including sensor 158, such as a proximity sensor, a position sensor, a flow sensor, a pressure sensor, or other type of sensor; venting of the thief hatch detectable by the sensor] (Para [0037]).
Cockerham fails to teach wherein the indication is a visual indication. Griffin teaches visual indicators that correspond to pressure and positions of various fluid control devices (see Claim 17, Fig. 6B). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cockerham with Griffin such that the indicator also includes a visual indication of a condition of the fluid flow in order to provide a user instant indication of flow status.
Regarding claim 2 and 22, Cockerham in view of Griffin as applied to claims 1 and 21 above teaches the claimed invention, except for further including indicia adjacent to the indicator to provide a second visual indication of a position of the indicator. Griffin additionally teaches the usage of a plurality of adjacent indicators for providing visual indications of various fluid control devices (see Claim 17, Fig. 6B). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cockerham in view of Griffin such to further include indicia adjacent to the indicator to provide a second visual indication of a position of the indicator in order to provide a plurality of users instant indication of flow status.

Claims 5, 9-10, 25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham in view of Griffin, as applied to claims 1 and 21 above, and further in view of Jansen et al. (US 2005/0056000 A1) (hereinafter Jansen).
Regarding claims 5 and 25, Cockerham in view of Griffin as applied to claims 1 and 21 above teaches the claimed invention, in addition a thief hatch leak analyzer [160] communicatively coupled to the proximity sensor [158], the thief hatch leak analyzer to analyze the position of the stem (Cockerham Para [0037]). Cockerham in view of Griffin fails to teach wherein a portion of the indicator is composed of a ferromagnetic material, and wherein the proximity sensor detects a position of the ferromagnetic material to allow the thief hatch leak analyze to analyzer the position of the ferromagnetic material. 
Jansen teaches the usage of a proximity sensor for analyzing the position of ferromagnetic material present on an elongated indicator rod (Para [0030], see Figs. 4-5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cockerham in view of Griffin with Jansen such that a portion of the indicator is composed of a ferromagnetic material and wherein the proximity sensor detects a position of the ferromagnetic material to allow the thief hatch leak analyzer to analyze the position of the ferromagnetic material in order to automatically monitor a status of the fluid flow.
Regarding claims 9 and 29, Cockerham in view of Griffin and Jansen as applied to claims 5 and 25 above teaches the claimed invention, in addition to further including a first pressure transducer disposed in the tank, the first pressure transducer to communicate a tank pressure to the thief hatch leak analyzer [pressure sensor outputting to controller 160]; and a second pressure transducer disposed outside the tank [external pressure sensor] (Cockerham Para [0033, 0037]). Cockerham in view of Griffin and Jansen fails to teach wherein the second pressure transducer also communicates an output to the thief hatch leak analyzer. Cockerham additionally teaches that other measured feedback such as pressures may be stored within memory of the controller 160 (Cockerham Para [0037]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cockerham in view of Griffin and Jansen such that the second pressure transducer also communicates an atmospheric pressure to the thief hatch leak analyzer in order to monitor the pressures around the thief hatch.
Regarding claims 10 and 30, Cockerham in view of Griffin and Jansen as applied to claims 9 and 29 above teaches the claimed invention, except for wherein the thief hatch leak analyzer is further configured to generate an alert when the proximity sensor detects the thief hatch is closed and a difference between the tank pressure and the atmospheric pressure satisfies at least one of a first or second threshold. Griffin additionally teaches generating an alert during a fail condition when a pressure differential satisfies a threshold (Col 11, lines 3-13, see Fig. 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cockerham in view of Griffin and Jansen such that the thief hatch leak analyzer is further configured to generate an alert when the proximity sensor detects the thief hatch is closed and a difference between the tank pressure and the atmospheric pressure satisfies at least one of a first and second threshold in order to alert users when an unwanted pressure differential occurs.

Allowable Subject Matter
Claims 3-4, 6-8, 23-24, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 23, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the specific positions of the indicators indicating various statuses of the thief hatch, in combination with the rest of the limitations found in the claims from which they depend upon.
Regarding claims 4 and 24, they are dependent on claims 3 and 23.
Regarding claims 6 and 26, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding an IR camera communicatively coupled to the thief hatch analyzer to detect fluid egress via the thief hatch in combination with the proximity sensor and the other limitations found in the claims from which they depend upon.
Regarding claims 7-8 and 27-28, they are dependent on claims 6 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861